Citation Nr: 0831873	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for cervical strain. 

2.  Entitlement to a disability rating in excess of 10 
percent prior to September 26, 2003, and in excess of 
20 percent from that date, for intervertebral disc syndrome 
at L4-5, L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1993.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied increased ratings for the 
veteran's service-connected disabilities of cervical strain 
and of intervertebral disc syndrome at L4-5, L5-S1.  

In July 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

In November 2003, the veteran asked that his vocational 
rehabilitation benefits be reinstated.  The claims folder 
before the Board does not include the vocational 
rehabilitation folder, so the Board is unable to determine 
whether the veteran's request has been addressed.  Thus, the 
Board refers the matter to the RO/AMC for any appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Although VA has conducted two 
prior compensation and pension (C&P) spine examinations, the 
examination reports do not address all aspects necessary to 
evaluate the veteran's two service-connected spine 
disabilities.  In particular, there are no findings as to the 
functional limitation that may arise from pain on use 
(including during flare-ups), weakened movement,  excess 
fatigability (including upon repetition of movement), or 
incoordination. Moreover, there are not adequate findings as 
to the effects each of the veteran's disabilities has on his 
daily activities of life and employment.  And with respect to 
the veteran's intervertebral disc syndrome (IDS), there are 
no findings with respect to any incapacitating episodes 
(defined as a "period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician").  As 
a result, a remand is necessary in order to obtain a medical 
opinion as to the current severity of the veteran's two spine 
disabilities, including any neurological disability resulting 
from those spine disabilities.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655.   

In addition, the Board notes that in order to comply with the 
recent guidelines under Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008), concerning VA's duty to notify the veteran of 
the information and evidence needed to substantiate a claim 
for an increased rating, the RO sent the veteran a June 2008 
letter that included the current rating criteria for 
evaluating disabilities of the spine.  But two other versions 
of the regulations are applicable to the veteran's claim.  
Thus, the veteran should be sent a notice letter that 
includes the version of the rating criteria for spine 
disabilities that was in effect prior to September 23, 2002, 
and the version of the rating criteria for spine disabilities 
that was effective as of September 23, 2002.  

Finally, at the veteran's personal hearing before the Board, 
he requested that an extra-schedular rating be considered.  
Thus, any supplemental statement of the case should include a 
discussion whether referral for an extra-schedular evaluation 
is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008) 
(analysis for referrals for consideration of an extra-
schedular rating).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes the version of the rating 
criteria for spine disabilities that was 
in effect prior to September 23, 2002, and 
the version of the rating criteria for 
spine disabilities that was effective as 
of September 23, 2002.  

2.  After any additional evidence has been 
associated with the claims file, the 
RO/AMC should schedule the veteran for a 
VA examination of his cervical and 
lumbosacral spines.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests, including x-rays if indicated, 
should be conducted.  A rationale for any 
opinion expressed should be provided. 

The following matters should be included 
in the examination report:  

The examiner should describe in detail all 
residuals attributable to the veteran's 
service-connected cervical strain and 
intervertebral disc syndrome at L4-5, L5-
S1.  

The examiner should identify any 
orthopedic and neurological findings 
related to each of the service-connected 
spine disabilities and fully describe the 
extent and severity of those symptoms.  

The examiner should conduct range of 
motion testing of both the cervical spine 
and the lumbar spine.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted.  

The examiner should also provide an 
opinion as to whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe the extent to which pain 
significantly limits functional ability 
during flare-ups or when the spine is used 
repeatedly.  

All limitation of function, including the 
impact on employment and daily living, 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

With regard to any neurological disability 
resulting from the service-connected spine 
disabilities, the specific nerve(s) 
affected should be specified, together 
with the degree of paralysis caused by 
each of the service-connected spine 
disabilities.   If there is no 
neurological disability with respect to 
the cervical spine disability and/or with 
respect to the lumbosacral spine 
disability, the examiner is asked to state 
that explicitly.  

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as "a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  The 
supplemental statement of the case should 
include a discussion whether referral for 
an extra-schedular rating is appropriate.  
See 38 C.F.R. § 3.321.   After the veteran 
and his representative have been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 200), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

